     Case 2:19-cv-00896 Document 21 Filed 05/06/20 Page 1 of 1 PageID #: 526




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION


TRANSCANADA USA SERVICES, INC.,

                               Plaintiff,
v.                                                     CIVIL ACTION NO. 2:19-cv-00896

ZURICH AMERICAN INSURANCE COMPANY and
WESTCHESTER FIRE INSURANCE COMPANY,

                               Defendants.


                                              ORDER

       The Court has reviewed the Plaintiff’s Motion to Lift Stay (Document 20), wherein the

Plaintiff moves this Court to lift the stay put in place by Memorandum Opinion and Order entered

on March 19, 2020 (Document 19). In support of its motion, the Plaintiff has demonstrated that

the United States Bankruptcy Court for the District of Delaware entered an Order Approving

Stipulation Granting TransCanada USA Services Inc. Limited Relief from the Automatic Stay

(Exhibit A), in which the Bankruptcy Court grants the Plaintiff relief from the automatic stay in

order to pursue the claims asserted in the instant litigation.

       Therefore, for good cause shown, the Court ORDERS that the Plaintiff’s Motion to Lift

Stay (Document 20) be GRANTED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.                       ENTER:       May 6, 2020
